DETAILED ACTION
Disposition of Claims
Claims 1-11, 13, 15-16, 18, 21-22, 24, and 27 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-6, 10-11, 13, and 15-16 (in full) and 18, 21-22, 24, and 27 (in part) and species of gp350 in the reply filed on 03/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 (in full) and 18, 21-22, 24, and 27 (in part) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The species of glycoprotein 220 (gp220) is withdrawn from consideration.  Note that gp220 is a truncated isoform of gp350, and is missing aa502-750. SEQ ID NOs:1-3 are all found in both gp350 and gp220 sequences.  Election was made without traverse in the reply filed on 03/08/2021.
Claims 1-6, 10-11, 13, and 15-16 (in full) and 18, 21-22, 24, and 27 (in part) will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200055924A1, Published 02/20/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figure 1D comprises flow cytometric analysis of HB5, HB17 and HB19, but with the black and white drawings the different conditions are not discernable.  It is suggested that each line of the graph be labeled as to discern the differences between the flow data.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figure 2 comprises sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 18 and dependent claims 2-6, 10-11, 13, 15-16, 21-22, 24, and 27 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "specifically" in claims 1, 2, and 18 is a relative term which renders the claim indefinite.  The term "specifically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Antibody binding is measured in the art utilizing a dissociation constant (Kd) or other similar degrees of measurement, and it is not clear from the specification or the art what it, or what is not, “specific” binding.  


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 provides that the antibody comprises a VH (variable heavy chain) region comprising a complementarity determining region (CDR) 1 (CDR1), a CDR2, and a CDR3, “having an amino acid sequence of SEQ ID NOs: 4-51.”  However, from the wording of the claims it is unclear if the sequence is the entire VH region that comprises the CDRs, or if the SEQ ID NOs: are the CDRs that are either found at position CDR1, CDR2, or CDR3.  From the size of the sequences, the latter interpretation will be utilized for prior art rejections.  
For at least these reasons, claims 3-4 are rejected on the grounds of being indefinite.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an antibody or an immunogenic fragment thereof that binds to Epstein-Barr virus (EBV) glycoprotein (gp) 350.  
Further limitations on the antibody or the immunogenic fragment thereof of claim 1 are wherein the antibody or the immunogenic fragment thereof specifically binds to a gp350 epitope comprising the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 (claim 2); comprising a VH 
Claim 10 is drawn to an antibody-small molecule conjugate comprising: the antibody or an immunogenic fragment thereof of claim 1; and a small molecule having an anti-proliferative activity against EBV-transformed cells, wherein the small molecule is conjugated to the antibody.  
Further limitations on the conjugate of claim 10 are wherein the antibody is a monoclonal antibody, a chimeric antibody, a humanized antibody, or a human antibody (claim 11); wherein the small molecule is a growth inhibitor of EBV infected B cells, L2P4, 2- butynediamide, or a derivative thereof (claim 13); wherein the small molecule is conjugated to the antibody via a linker or an adaptor (claim 15); and wherein the small molecule is conjugated to the constant region of the heavy chain or the light chain of the antibody (claim 16).
Claim 18 is drawn to a method of neutralizing or preventing EBV infection, preventing a post-transplant lymphoproliferative disease (PTLD), treating an EBV-associated cancer, or immunizing or vaccinating a subject against EBV infection, comprising administering to a subject in need a therapeutically effective amount of: (i) an antibody or a immunogenic fragment thereof that binds to Epstein-Barr virus (EBV) glycoprotein (gp) 350, or (ii) an antibody-small molecule conjugate comprising an antibody or an immunogenic fragment thereof that specifically binds to EBV gp350, and a small molecule having an anti-proliferative activity against EBV-transformed cells, wherein the small molecule is conjugated to the antibody.  
Further limitations on the method of claim 18 are wherein the subject is a pediatric transplant recipient who is EBV naive or an adult transplant recipient (claim 21); wherein the administration is before, during, and/or after the transplant (claim 22); wherein the EBV-associated cancer is selected from the group consisting of Hodgkin lymphoma, Burkitt lymphoma, gastric cancer, and nasopharyngeal carcinoma (claim 24); and wherein the subject is human (claim 27).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally- without significantly more. The claims recite an antibody or an immunogenic fragment thereof that binds to Epstein-Barr virus (EBV) glycoprotein (gp) 350. This judicial exception is not integrated into a practical application because there is no integration of sequence, conjugates, derivation of antibodies from a non-natural host, or the like that distinguish the antibodies from those which would occur naturally in a human during the course of natural infection. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are broadly drawn to any antibody which may bind to gp350, and includes those which would be produced in a human in response to the natural course of EBV infection (See e.g. Sashihara J, et. al. Virology. 2009 Sep 1;391(2):249-56. Epub 2009 Jul 7.)  It is suggested the claims be drawn towards non-naturally occurring antibodies, such as humanized antibodies, or antibodies derived from a non-natural EBV host (e.g. mice, goats, etc.), or the antibodies be claimed as conjugated to detectable markers or other items to which the antibodies are not naturally conjugated.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6, 10-11, 13, 15-16, 18, 21-22, 24, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-6, 10-11, 13, 15-16, 18, 21-22, 24, and 27 are rejected as lacking adequate descriptive support for any antibody which results in the claimed function of binding to gp350.  
In support of the claimed genus (any anti-EBV gp350 antibody), the application discloses that 23 hybridomas were generated from EBV and gp350-VLP inoculated mice (¶[0061-0064]) that produced antibodies against EBV gp350 (¶[0048]).  While the applicant has shown the generation of mouse antibodies against EBV gp350 and chimeric versions of these antibodies, they are a very limited species in vitro, with HB20 and HB17 reducing EBV infection by 40% and >60%, and >30% and 80%, at 10 μg/ml and 50 μg/ml, respectively (Examples 2-5, ¶[0072-0080]; Tables 4-5). Epitope mapping identified nine epitopes and defined their core residues, including two unique immunodominant epitopes, 253-TPIPGTGYAYSLRLTPRPVSRFL-253 and 875-LLLLVMADCAFRRNLSTSHTYTTPPY-899, and a novel nAb epitope 381-GAFASNRTFDIT-392 (Table 5; SEQ ID NOs: 1-3, respectively.)  Therefore, while the application describes three specific novel epitopes, and describes a limited number of antibodies that recognize and bind to said epitopes, the specification does not provide adequate written descriptive support of any antibody which may bind to said epitopes, or any antibody which may bind to any linear or conformational epitope of gp350.  Thus, the application fails to provide a sufficient number of examples of species within the very broadly claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, while the CDRs for the antibodies generated in the mouse against EBV and gp350 VLPs appear to have been characterized, there is no evidence that any arrangement of these CDRs can still retain the ability to function as a protein that recognizes and binds to Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate (Sela-Culang I, et. al. Front Immunol. 2013 Oct 8;4:302.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  The CDR positions are also vital, as it is shown the length and sequence of the CDR in the H3 position can affect the overall binding capability of the antibody (Tsuchiya Y, et. al. Protein Sci. 2016 Apr;25(4):815-25. Epub 2016 Jan 20.)  The antigen itself can determine what lengths of CDRs are tolerated (Collis AV, et. al. J Mol Biol. 2003 Jan 10;325(2):337-54.).  Further, CDRs may vary depending on the numbering system utilized.  The Chothia, Kabat, Martin, IMGT, Honneger, and Gelfand numbering schemes all differ, and depending on the numbering system utilized, one may end up with wildly different antibodies with functional differences distinct from the original antibody (See e.g. Dondelinger M, et. al. Front Immunol. 2018 Oct 16;9:2278.)  These teachings all question whether applicant has sufficient written description of the large functional genus of antibodies claimed with the limited examples provided.  

Thus, in view of the above, there would have been significant uncertainty as to which antibodies would be able confer the claimed function of binding to any epitope of gp350, even those identified by SEQ ID NOs:1-3.  In view of this uncertainty and the lack of any examples of the claimed genus, the claims are rejected for lack of adequate written description support.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10-13, 15, 18, 22, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al. (US20150064174A1, Pub. 03/05/2015; hereafter “Wang”.)
The Prior Art
Wang teaches an EBV-neutralizing antibody that binds to gp350 (entire document; see abstract; ¶[0007]; instant claim 1).  Wang teaches the antibody is a recombinant humanized antibody (¶[0007]; instant claims 6, 11) specifically a monoclonal antibody (¶[0038]; instant claim 5).  Said antibody can be used in methods of passive immunization to slow viral amplification during primary EBV infection in humans, especially to reduce the risk of B-lymphoproliferative disease in immunosuppressed hosts and to provide prophylactic treatment for preventing EBV-induced lymphoproliferative disease (¶[0036]; instant claims 18, 27).  The patient in need of such antibody treatment could be a pediatric patient suffering from genetic immunodeficiency (¶[0015]) or is EBV seronegative and immunosuppressed, such as a person undergoing organ or stem cell transplantation (¶[0005][0032]; instant claim 21).  In at least one embodiment of the method, the antibodies would be delivered after transplantation (¶[0016]; instant claim 22).  Wang also teaches the antibody may be conjugated to other small molecules, such as drugs with anti-EBV properties (¶[0083-0084][0115-0117]; instant claims 10, 13) or cross-linked to other parts of antibodies that recognize different antigenic groups (¶[0084][0115]; instant claim 15).  
For at least these reasons, Wang teaches the limitations of instant claims 1, 5-6, 10-13, 15, 18, 22, and 27, and anticipates the instant invention.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Kanekiyo M, et. al. Cell. 2015 Aug 27;162(5):1090-100. Epub 2015 Aug 13. Teaches generation of gp350 VLPs which comprise domains I-III of gp350, and is a truncated protein of 425 amino acids in length, which includes SEQ ID NOs: 1 and 3 and specifically identifies these regions as being immunogenic targets due to their involvement with the CR2 binding site.
Mutsvunguma LZ, et. al. Virology. 2019 Oct;536:1-15. Epub 2019 Jul 30.  Applicant-related post-filing art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648